Case 3:19-cr-00200-TAD-KLH Document 81 Filed 02/03/20 Page 1 of 7 PageID #: 633




                      UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF LOUISIANA

                               MONROE DIVISION

 UNITED STATES OF AMERICA              *      CRIMINAL No.: 3:19-cr-200-01
                                       *
                                       *
 VERSUS                                *
                                       *
                                       *      JUDGE TERRY A. DOUGHTY
 JAMARVIN K. JACKSON             (1)   *      MAGISTRATE JUDGE HAYES

        UNITED STATES’ POST-HEARING BRIEF IN OPPOSITON TO
                DEFENDANT’S MOTIONS TO SUPPRESS

       NOW INTO COURT, comes the United States of America, through the United

 States Attorney and undersigned counsel, and files this Post-Hearing Brief in

 Opposition to Defendant’s Motions to Suppress. This brief responds to the following

 pending motions to suppress and related post-hearing brief:

  Docket       Motion to Suppress

  63           First Motion to Suppress [Evidence Obtained via Search Warrant for
               1401 Erin Street, Apt. 265 and a 1998 Grand Marquis] and Request
               for Franks Hearing
  64           Second Motion to Suppress [Evidence Obtained via DNA Search
               Warrant]
  65           Third Motion to Suppress [Evidence Obtained via Cell Phone Search
               Warrant]
  69           Fourth Motion to Suppress Arrest Warrant and Request for Franks
               Hearing
       For the reasons set forth in the United States’ Oppositions to the Defendant’s

 Motions to Suppress [DE 66 and 72], and as discussed below, all of the evidence at

 issue was properly obtained in a legal manner. Accordingly, the pending motions to

 suppress should be denied.
Case 3:19-cr-00200-TAD-KLH Document 81 Filed 02/03/20 Page 2 of 7 PageID #: 634




 I.    STATEMENT OF FACTS

       The relevant facts were set forth in the Government’s Opposition to the

 Defendant’s Motions to Suppress [DE 66] and during the evidentiary hearing held on

 this matter on December 16, 2019.         Doc. 73.    The Government presented the

 testimony of Monroe Police Department Officers Martez Miley, Trey Guillory, Caleb

 Smith, and Det. R. DeWayne Crowder as well as ATF Task Force Officer Triche

 Passman and also introduced 21 documentary, photographic, and video exhibits. The

 Defendant called one witness, Jasmine Blair. Taken together, the testimony and

 exhibits introduced at the evidentiary hearing, and applicable law established the

 following:

       A. Because He Was Not a Resident, Jackson Has No Standing to
          Challenge the Search of 1401 Erin Street, Apartment 265

       Through the testimony of Jasmine Blair, the Defendant, Jamarvin Jackson’s

 girlfriend and defense exhibit #3, he maintained that he did not reside at 1401 Erin

 Street, Apartment 265. Tr. 142:25 – 156:2. Despite having obtained both a driver’s

 license and an identification card at two different points in time in 2018 bearing that

 address, the Defendant apparently did not live with his girlfriend at the time the

 search and arrest warrants were executed in March 2019. Thus, Jackson has no

 standing to challenge the search or the evidence obtained from Ms. Blair’s apartment.

 See United States v. Rios-Davila, 530 Fed. Appx. 344 (5th Cir. 2013) (invited visitor

 at residence did not have standing to challenge search that began when officers

 entered backyard without probable cause). Court’s held that status as an invited

 visitor is insufficient to confer standing to challenge a police search. United States v.

                                       Page 2 of 7
Case 3:19-cr-00200-TAD-KLH Document 81 Filed 02/03/20 Page 3 of 7 PageID #: 635




 Majors, 328 F.3d 791, 795 (5th Cir. 2003) (concluding that the defendant lacked

 standing to challenge the search of a house since he was “merely a visitor.”).

       B. There Was a Nexus Between 1401 Erin Street, Apartment 265 and
          the Evidence Sought by the Search Warrant

       Law enforcement had objective, reasonable information that established a

 connection between the Defendant and the residence to be searched. The cell phone

 search warrant results for James Blackson’s, the Defendant’s best friend present on

 the scene during the armed robbery of the Family Stop & Shop convenience store

 showed that Blackson was on the phone with Jackson at a critical vis-à-vis the armed

 robbery. The police interview of Ms. Stewart, the victim of a physical assault and a

 drive-by shooting in late February 2019, established that the Defendant would likely

 be found at Apartment 265 at 1401 Erin Street and would likely still be in possession

 of a firearm. The most recent booking reports and police reports tied the Defendant

 to the Erin Street residence. The recent surveillance of the Defendant’s vehicle at the

 residence by both an apartment employee and members of law enforcement tied the

 Defendant to the Erin Street residence. When the Defendant was taken into custody

 pursuant to the arrest warrant issued in connection with this investigation, he was

 standing by his car in the parking lot of the Erin Street residence. The cumulative

 effect of all the evidence gathered by law enforcement is more than sufficient to

 establish a nexus between the place to be searched and the evidence sought.




                                      Page 3 of 7
Case 3:19-cr-00200-TAD-KLH Document 81 Filed 02/03/20 Page 4 of 7 PageID #: 636




       C. The Search of the Defendant’s Vehicle Was Supported by Probable
          Cause

       Given the Defendant’s implication in the February 18, 2019, drive-by shooting

 of Ms. Stewart and her property along with his reported possession of at least one

 firearm in his car, the search of his Grand Marquis was supported by probable cause.

 TFO Passman testified that when law enforcement arrived at 1401 Erin Street to

 execute the arrest and search warrants, the Defendant was not located inside the

 apartment. Rather, he was found outside the apartment near his car with his cell

 phone in his possession.

       Alternatively, the search of the Defendant’s vehicle following his arrest on

 March 6, 2019 is an exception to the warrant requirement. Search incident to arrest

 is a well-rooted exception to the search warrant requirement. Police can conduct a

 warrantless search of an arrestee even if they have no reason to believe that the

 arrestee possesses weapons or evidence. See New York v. Belton, 453 U.S. 454, 461

 (1981); Michigan v. DeFillippo, 443 U.S. 31, 35 (1979); United States v. Robinson, 414

 U.S. 218, 235 (1973); Virginia v. Moore, 553 U.S. 164 (2008) (search lawful even if

 statute did not authorize arrest for the offense).

       D. Good Faith Applies to the Execution of the Warrants

       Prior to executing the search and arrest warrants, officers and apartment

 personnel observed the Grand Marquis at 1401 Erin Street during the investigation.

 Officers therefore had facts outside the affidavit to suggest the Grand Marquis would

 contain evidence of firearms offenses and, as such, they acted in good faith by

 searching the vehicle pursuant to the warrant.

                                       Page 4 of 7
Case 3:19-cr-00200-TAD-KLH Document 81 Filed 02/03/20 Page 5 of 7 PageID #: 637




       Even if the affidavit to which a warrant is based was insufficient to establish

 probable case, the good faith exception provides that evidence is admissible when it

 is obtained by law enforcement officials acting in objectively reasonable good faith

 reliance upon a search warrant. United States v. Leon, 468 U.S. 897, 922-923 (1984).

 A warrant issued by a magistrate normally suffices to establish that a law

 enforcement officer has acted in good faith in conducting the search. Id. at 922. The

 good faith inquiry is confined to the objectively ascertainable question of whether a

 reasonably well-trained officer would have known the search was illegal despite the

 magistrate’s authorization. United States v. Pope, 467 F.3d 912, 916 (5th Cir. 2006).

 Where a warrant is supported by more than a bare bone affidavit, an officer may rely

 in good faith on the warrant’s validity. United States v. Pofahl, 990 F.2d 1456, 1474

 (5th Cir. 1993). There are, however, four exceptions to the good faith doctrine:

       (1) If the issuing magistrate/judge was misled by information in an
           affidavit that the affiant knew was false or would have known except
           for reckless disregard of the truth;

       (2) Where the issuing magistrate/judge wholly abandoned his or her
           judicial role;

       (3) Where the warrant is based on an affidavit so lacking in indicia of
           probable cause as to render official belief in its existence entirely
           unreasonable; and

       (4) Where the warrant was so facially deficient in failing to particular
           the place to be searched or the things to be seized that the executing
           officers cannot reasonably presume it to be valid. United States v.
           Rojas-Alvarez, 451 F.2d 320, 330 (5th Cir. 2006).

 Further, in determining whether the Leon good faith exception applies, the Court

 may consider not only the four corners of the affidavit, but also the circumstances



                                      Page 5 of 7
Case 3:19-cr-00200-TAD-KLH Document 81 Filed 02/03/20 Page 6 of 7 PageID #: 638




 surrounding issuance of the warrant. United States v. Payne, 341 F.3d 393, 402 (5th

 Cir. 2003). Other circuit courts have held that when determining whether the good

 faith exception applies, the Court may consider facts outside the affidavit. See United

 States v. Martin, 297 F. 3d 1308, 1318 (11th Cir. 2002) (“[W[e find that we can look

 beyond the four corners of the affidavit and search warrant to determine whether [the

 officer] reasonably relied upon the warrant.”); United States v. Procopio, 88 F.3d 21,

 28-29 (1st Cir. 1996) (noting that information known to the police, but not included

 in the warrant, supported application of the Leon good faith exception); United States

 v. Owens, 848 F.2d 462, 266 (4th Cir. 1988) (citing Maryland v. Garrison, 480 U.S.

 79, 85 (1987) (“The officers were justified in using common sense and reliable

 information known to them outside the four corners of the warrant and affidavit to

 assist in determining the place actually authorized by the warrant to be searched.

 They were not prohibited from making a good faith interpretation of the warrant ‘in

 light of the information available to them at the time they acted.’”).

       In this case, MPD acted in good faith in obtaining each arrest and search

 warrant related to the investigation stemming from the January 26th armed robbery.

 Ms. Stewart, when interviewed in late February advised that the Defendant lived at

 the Erin Street residence with his girlfriend.      In addition, a check of the state

 identification databases tied the Defendant to the residence. See Gov. Ex. 14. The

 affidavits articulated Jackson’s conduct and how law enforcement was able to develop

 probable cause of his involvement in the crimes as well as his current location at the

 time during which he would be arrested and taken into custody. In particular, the



                                       Page 6 of 7
Case 3:19-cr-00200-TAD-KLH Document 81 Filed 02/03/20 Page 7 of 7 PageID #: 639




 affidavit for the defendant’s cell phone contained no new facts stemming from the

 execution of the warrants on March 6th and such evidence should not be suppressed

 as fruit of the poisonous tree.

       E. Suppression of Evidence from Cell Phone Not Required

       Any defects with the search warrant for the residence should not result in

 suppression of the cell phone search given that the Defendant was found in possession

 of his phone when arrested. Police who find a cell phone during a search incident to

 arrest may seize the phone. Unless a Fourth Amendment exception applies, however,

 they may not search data stored on the phone without first obtaining a warrant. See

 Riley v. California, 2014 WL 2864483 (U.S. June 25, 2014).

 II.   CONCLUSION

       For the foregoing reasons, all evidence should be admitted. The Government

 will present testimony and evidence during the evidentiary hearing to rebut the

 contentions in the defendant’s motions to suppress.     Therefore, the Government

 requests that the motions to suppress be denied.



                                              Respectfully submitted,

                                              DAVID C. JOSEPH
                                              United States Attorney

                                              __/s/ Cytheria D. Jernigan___________
                                              CYTHERIA D. JERNIGAN
                                              (MA Bar #657960)
                                              Assistant United States Attorney
                                              300 Fannin Street, Suite 3201
                                              Shreveport, Louisiana 71101
                                              Phone: (318) 676-3600

                                     Page 7 of 7
